Citation Nr: 9928380	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-34 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The veteran had active service from 
August 1973 to April 1974. 

The Board notes that in a November 1997 VA form 9 (Appeal to 
Board of Veterans' Appeals) the veteran requested an appeal 
hearing before a traveling member of the Board, and such 
hearing was scheduled for May 27, 1999.  However, although 
the veteran's mailed hearing notice was not returned as 
undeliverable, he failed to appear for the hearing and there 
was no request by either the veteran or his representative to 
reschedule the hearing.  Therefore, the request for a hearing 
will be considered withdrawn and the Board will proceed with 
its review on the present record.  See 38 C.F.R. § 20.702 
(1998).

In addition, the Board notes that the November 1997 VA form 9 
also included a request for consideration of a claim for 
service connection for dysthymia.  However, as the only issue 
currently before the Board is that set forth on the title 
page of this decision, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a February 1988 Board decision, the Board denied the 
veteran service connection for PTSD; this decision is final. 

2.  Evidence associated with the claims folder since the 
February 1988 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  The veteran's claim for service connection for PTSD is 
well grounded. 

CONCLUSIONS OF LAW

1.  The February 1988 Board decision is final.  38 U.S.C.A. § 
7104 (West 1991).

2.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, and the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

3.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 1988 Board decision, the Board denied the 
veteran service connection for PTSD.  At present, as the 
veteran has attempted to reopen his claim for service 
connection, his case is once again before the Board for 
appellate review.  However, because the February 1988 Board 
decision is final, the veteran's claim may only be reopened 
if new and material evidence is submitted.  See 38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156(a). 

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West 12 Vet. App. 203 (1999) 
(en banc), the United States Court of Appeals for Veterans 
Claims (the Court), citing Elkins v. West 12 Vet. App. 209 
(1999) (en banc), held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

In this case, since the February 1988 final adjudication, the 
additional evidence in the file which is related to this 
issue includes various medical records from VA Medical Center 
in Wilkes-Barre, Pennsylvania, dated from 1993 to 1995.  
These records describe the treatment the veteran received for 
various psychiatric disorders.  Specifically, the Board notes 
these records contain July 1993 medical notations indicating 
the veteran was diagnosed with dysthymic disorder with PTSD 
features.

In addition, the evidence includes a December 1993 letter 
from the executive director of the Veteran Services Center of 
Southern Tier, which notes the veteran's symptoms suggest a 
possible dual disability as he evidenced PTSD symptoms and 
some of the criteria for "301.83" which, according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, as incorporated 
in the schedular criteria for mental disorders effective 
November 7, 1996, relates to a diagnosis of borderline 
personality disorder.

After a review of the additional evidence submitted 
subsequent to the February 1988 Board decision, the Board 
finds that this evidence, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  As such, this 
evidence is "new and material" as contemplated by law.  
This evidence thus provides a basis to reopen the veteran's 
claim of service connection for PTSD.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  Additionally, the Board finds that 
the veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  However, as the 
Board deems that additional development is necessary prior to 
final adjudication on the merits, the veteran's claim is 
remanded to the RO for such development.


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened; the appeal is 
granted to this extent only.

The claim of entitlement to service connection for PTSD is 
well grounded.


REMAND

With respect to the applicable law to establish service 
connection for PTSD, the record must include a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (1998).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
which corroborate the veteran's testimony or statements.  See 
Zarycki, 6 Vet. App. 98; Doran v. Brown, 10 Vet. App. 283 
(1994).

In this case, as noted above, the evidence shows the veteran 
has been diagnosed with PTSD.  However, the claims file does 
not contain any indication that the RO has attempted to 
verify any alleged stressful incidents related by the veteran 
by contacting the appropriate custodian of the relevant 
service records.  As a result, there is no indication in the 
claims file that the above mentioned PTSD diagnosis is 
related to any specific traumatic events which have been 
verified.  In this regard, the law indicates that any 
diagnosis of PTSD must be based on a stressor history which 
has been verified.  38 C.F.R. § 3.304(f).  As an examination 
based on a questionable history is inadequate for rating 
purposes, West v. Brown, 7 Vet. App. 70, 78 (1994), it is 
necessary that the veteran's stressors be verified, as well 
as that the veteran be provided a new examination where the 
examiner has an accurate, verified history of the veteran's 
military service.  

In addition, when determining the sufficiency of the claimed 
in-service stressors reported by the veteran, the Board notes 
that it is no longer necessary that the stressor be "outside 
the range of usual human experience" and be "markedly 
distressing to anyone," as required by the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
revised (DSM-III).  However, the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), 
still requires that a person have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or other" and "the 
person's response [must have] involved intense fear, 
helplessness, or horror."  See 38 C.F.R. §§ 4.125-4.132 
(effective Nov. 7, 1996); See also Cohen v. Brown, 10 Vet. 
App. 128, 141-142 (1997). 

Where "there has been an 'unequivocal' diagnosis of PTSD by 
mental heath professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, 10 Vet. 
App. at 153.  Therefore, in cases where an adjudicator has 
determined that a diagnosis of PTSD is unsupported by the 
facts or findings, he or she may not make such a finding 
without adequate supporting medical evidence.  The only 
proper course in such a situation is to note the potential 
deficiencies (e.g., inadequacy of stressors or 
symptomatology), and request a further examination taking 
these factors into consideration.  See Cohen, 10 Vet. App. at 
140, citing Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
38 C.F.R. § 4.126 (1998). 

Furthermore, given the veteran has been diagnosed with 
various psychiatric disorders, including but not limited to 
PTSD and borderline personality disorder, the Board finds he 
should be afforded a VA examination in order to clarify his 
current diagnosis(es) and to better determine the severity 
and etiology of any such diagnosis(es). 

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claims, the case is 
REMANDED to the RO for the following action:

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding any stressors he alleges he was 
exposed to in service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as the dates, 
locations, detailed descriptions of 
events, units involved, number and names 
of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran must be advised 
that such information is necessary to 
obtain supportive evidence of such 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  To the 
extent that the claimed stressors are 
noncombat related, the RO should advise 
the veteran of the need for credible 
supporting evidence.

2.  The RO should attempt to obtain the 
veteran's service personnel records and 
associate them with the claims file.

3.  With any additional information 
obtained regarding the claimed stressors, 
the information obtained from the 
veteran's personnel records, and the 
evidence of record, the RO should review 
the file and prepare a summary of all the 
claimed stressors.  This summary and a 
copy of the veteran's DD 214 and all 
associated service documents should be 
sent to the U. S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
and attempt to verify the veteran's 
claimed stressors.  This review is 
specifically requested to include a 
search for any situation or operational 
reports pertaining to any incidents 
described by the veteran.  Any 
information obtained is to be associated 
with the claims folder.

4.  Following receipt of the report from 
USASCRUR and the completion of any 
additional development warranted or 
suggested by that office, the RO must 
prepare a report detailing the nature of 
any in-service stressful event verified 
by USASCRUR or other credible evidence.  
This report is to be added to the claims 
folder.

5.  After completing the above actions, 
the RO should schedule the veteran for a 
VA psychiatric examination to determine 
the diagnosis of all psychiatric 
disorders that are present.  The veteran 
is advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
RO must provide for the examiner the 
report of the verified stressor or 
stressors described in paragraph 4, 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in any current psychiatric 
symptoms.  The examiner should be 
specifically requested to determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The claims 
folder, or all pertinent medical records, 
service records and reports, must be made 
available to the examiner for review at 
all times relevant to the examination.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  If the examiner 
relied upon a history which is not 
verified, that examination report must be 
returned as inadequate for rating 
purposes.  The Board emphasizes that the 
Court has held that a diagnosis of PTSD, 
related to service, based on an 
examination which relied upon an 
unverified history, is inadequate.  
Cohen, 10 Vet. App. at 140; West, 7 Vet. 
App. at 77.

7.  Thereafter, the RO should adjudicate 
the issue of service connection for PTSD 
de novo, in light of relevant decisions 
including Cohen, supra.  In making its 
determination, the RO should review all 
the relevant evidence in the claims file.  
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







